Citation Nr: 0325067	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  95-03 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran had active service from January 1977 to September 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1994 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to service connection for PTSD.  In September 2000, the Board 
remanded the claim to the RO for additional development.  The 
case was before the Board again in September 2000 at which 
time the Board conducted additional development of the claim 
pursuant to 38 C.F.R. § 19.9(a)(2).  Upon completion of the 
requested development, the Board remanded the claim in June 
2003 to comply with a recent decision by the Federal Circuit 
Court of Appeals which held that development conducted by the 
Board required review by the RO in a rating decision.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  The RO has reviewed all the 
evidence of record in an October 2002 Supplemental Statement 
of the Case (SSOC), and has returned the case to the Board 
for further appellate review.


FINDINGS OF FACT

1.  The veteran was not engaged in combat during his 
peacetime active service, and his allegations of exposure to 
combat and non-combat stressors are not credible.

2.  The veteran's PTSD is not shown to have its origins in 
his military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during service.  38 
U.S.C.A. §§ 101, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. § 
3.304(f) (1996-2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the provisions of the 
Veterans Claims Assistance Act (VCAA) of 2000 were enacted 
into law during the pendency of this appeal.  In pertinent 
part, this law redefined VA's notice and duty to assist 
requirements.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002).  See also 38 C.F.R. § 3.159 (2002).  The RO has 
developed this claim under the VCAA provisions.

Upon review of the record, the Board finds that the veteran 
has been afforded the notice and duty to assist benefits of 
the VCAA in this case.  As addressed below, the dispositive 
issue in this case concerns whether the veteran was exposed 
to non-combat, and possibly combat, stressors during his 
period of active military service.  By letter dated November 
2000, the RO notified the veteran that he could best 
substantiate his claim by describing as accurately as 
possible the dates and details of his claimed stressors, to 
include his ship assignments.  A September 2000 Board remand 
advised the veteran of the process VA undertakes to verify a 
claimed stressor, and again afforded the veteran an 
opportunity to submit further detail of his stressors.  The 
RO reiterated this information in a November 2000 letter and, 
in a June 2001 letter, the RO notified the veteran of the 
evidence required of him to substantiate his stressors, and 
the steps to be taken by both the veteran and VA in 
attempting to obtain such evidence.  A June 13, 2003 
Statement of the Case (SOC) notified the veteran of VA's 
regulations implementing the VCAA, and informed him that he 
had failed to provide proof of a stressor to support his PTSD 
diagnosis.  At that time, the RO also advised him that his 
claim was being forwarded to the Board, but that he had 
additional time to submit additional evidence in support of 
his claim.  On the dispositive issue in this case, the 
veteran has been notified of the relative duties on the part 
of himself and VA in substantiating his claimed stressors.  
The Board, therefore, finds that the notice provisions of 
38 U.S.C.A. § 5103 have been satisfied.

In this case, the RO has associated with the claims folder 
the veteran's service medical records, his Department of 
Defense Form 214 (DD 214), his VA clinical records, and 
documents pertaining to his award of disability benefits from 
the Social Security Administration (SSA).  The Board notes 
that the veteran has made an unsubstantiated claim that the 
Navy intentionally falsified and/or destroyed some of his 
military records, but finds that no further action on this 
issue is warranted absent some credible support for this 
allegation or identification of a specific record claimed to 
exist.  The RO has attempted to verify the veteran's claimed 
stressors by requesting research from the National Archives 
and Records Administration (NARA), and the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).  
NARA identified the Deck Logs of the USS JOSEPHUS DANIELS as 
potentially relevant to the claim on appeal, but indicated 
that the costs of copying the information could not be borne 
by that agency.  By letter dated June 2001, the RO notified 
the veteran that VA was also unable to assume the costs of 
producing his Deck Log records.  In August 2001, USASCRUR 
provided to the RO its research into the veteran's statement 
of claimed stressors which included copies of the pertinent 
Deck Logs identified by NARA.  The veteran has not identified 
any further records pertinent to his claim on appeal which 
could substantiate his claimed stressors.  Based upon the 
above, the Board finds that no reasonable possibility exists 
that any further assistance would aid the veteran in 
substantiating his claim.  In this respect, the RO has 
accomplished all development necessary to substantiate the 
claim, and the veteran has been provided proper notice and 
opportunity to submit the evidence needed to substantiate the 
dispositive issue in this case; his claimed in-service 
stressors supporting his PTSD diagnosis.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty during a period of active wartime and 
peacetime service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
The veteran, who had active service from January 1977 to 
September 1978, served during a period of peace.  See 
38 U.S.C.A. § 101(28-33) (West 2002).  A claimant bears the 
burden to present and support a claim of benefits.  38 
U.S.C.A. § 5107(a) (West 2002).  In evaluating service 
connection claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).

Applicable regulatory criteria provide that service 
connection for PTSD requires medical evidence of a PTSD 
diagnosis which conforms to the Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed., 1994 (DSM-IV), see 
38 C.F.R. § 4.125(a) (2002), a medical link between current 
symptoms and in-service stressor(s) and credible supporting 
evidence that the claimed in-service stressor(s) occurred.  
38 C.F.R. § 3.304(f) (2002); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  In this case, the veteran has presented VA 
diagnoses of PTSD which appear to conform to DSM-IV.  See 
38 C.F.R. §§ 3.304(f); 4.125(a) (2002).  For purposes of this 
appeal, the initial issue presented in this case concerns 
whether the veteran was actually exposed to the non-combat, 
and possibly combat, stressors relied upon by VA examiners in 
arriving at his PTSD diagnosis.

Service records or "other supportive evidence" may 
establish combat status.  See West v. Brown, 7 Vet. App. 70, 
76 (1994).  In the case of a veteran who engaged in combat 
with the enemy in active service with military, naval or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept a 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such disease or injury, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
2002).  Service department evidence that the veteran was 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Infantryman Badge, or similar citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1996-1998).  A substantive revision to 
38 C.F.R. § 3.304(f), which occurred during the appeal 
period, relaxed the evidentiary standard governing the 
type(s) of evidence required to establish service connection 
for PTSD.  See 64 Fed. Reg. 32807-32808 (June 18, 1999).  In 
pertinent part, the new provision holds that a claimant's 
testimony alone may establish the occurrence of the claimed 
in-service stressor if consistent with the circumstances, 
conditions, or hardships of his/her service.  However, this 
provision is only applicable once a claimant has established 
that he/she engaged in combat with the enemy.  38 C.F.R. 
§ 3.304(f) (2002).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (CAVC) has made it clear that, where a claimed 
stressor is alleged to have occurred during combat, VA must 
make a specific finding as to whether or not the claimant was 
involved in combat.  Gaines v. West, 11 Vet. App. 353, 359 
(1998).  VA is not required to accept a claimant's assertions 
of combat exposure but, in arriving at its findings of fact, 
the credibility of the claimant's testimony and statements of 
record must be addressed.  Cohen, 10 Vet. App. at 145-46.
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources, to include 
lay testimony.  Gaines, 11 Vet. App. at 353; Moreau v. Brown, 
9 Vet. App. 389 (1996).  For instance, independent evidence 
such as radio logs and morning reports which establish the 
occurrence of a stressful event and implies a claimant's 
personal exposure is sufficient to constitute credible 
supporting evidence.  Suozzi v. Brown, 10 Vet. App. 307 
(1997).  However, the regulatory requirement for "credible 
supporting evidence" means that a claimant's testimony, or 
the medical opinion based upon post-service examination, 
alone cannot, as a matter of law, establish the occurrence of 
a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); Moreau, 9 Vet. App. at 396.  Examples of "other 
supportive evidence" includes, but is not limited to, 
incidents of a plane crash, ship sinking, explosion, rape or 
assault, or duty in a burn ward or graves registration unit.  
See Veterans Benefits Administration (VBA) Adjudication 
Procedure Manual M21-1, Part VI.

The veteran claims that his in-service stressors occurred 
while on a tour of duty aboard the USS JOSEPHUS DANIELS.  His 
DD 214 reveals that he served in the U.S. Navy from January 
1977 to September 1978 and received surface sonar training.  
He had a military occupational specialty (MOS) of "STGSR" 
for which the title Radio Mechanic is the equivalent civilian 
occupation.  He was awarded the National Defense Service 
Medal (NDSM).  In pertinent part, his service medical records 
document an injury to the left hip and knee following a 
motorcycle accident in August 1977.  He was initially 
assessed with probable multiple contusions.  

The veteran first sought treatment aboard the USS JOSEPHUS 
DANIELS on September 11, 1977 with complaint of bilateral 
knee pain since the August accident.  His symptoms included 
bilateral point tenderness about the medial surface of the 
patellae with some moderate crepitus.  At that time, he was 
given a diagnosis of chondromalacia.  On November 19, 1977, 
he presented to the infirmary aboard the USS JOSEPHUS DANIELS 
with complaint of persistent bilateral knee pain with 
tenderness to palpation of the deep surface of the patellae.  
It was noted that "the initiating event was blunt trauma to 
the knees."  His examination findings were significant for 
patellar tenderness and swelling, particularly on the left.  
At that time, recommended treatment included isometric 
exercises, intra-articular steroid injection for the capsular 
reaction, avoidance of squatting and kneeling, and shaving of 
patellae if he became more symptomatic.  He had additional 
orthopedic consultations in December 1977 in which it was 
noted that the recommended procedures of steroid and patellar 
shaving could not be performed on a naval vessel.  He was 
believed to be suffering from bilateral infrapatellar knee 
pain, and unfit for ship duty due to a diagnosis of 
chondromalacia patellae.  There are no records from the USS 
JOSEPHUS DANIELS showing treatment or history of head trauma 
or any other injury related to a hatch closing and/or weapons 
transfer injury.

Thereafter, the veteran was medically evacuated from the USS 
JOSEPHUS DANIELS to the Navy Regional Medical Center in 
Naples, Italy where he underwent an orthopedic consultation 
in January 1978.  This consultation recorded the veteran's 
history of trauma to both knees in an August 1977 motorcycle 
accident with subsequent worsening of knee pain "with 
activities such as climbing, running or kneeling."  A 
February 1978 Report of Medical Board conducted in Norfolk, 
Virginia noted his history of a sports related knee injury in 
July 1977 and a motorcycle injury the following month.  His 
subsequent history only noted increased symptoms "upon 
climbing ladders and going through hatches."  In March 1978, 
he was determined fit for continued duty.  

The veteran's service medical records next reflect that he 
underwent a neuropsychiatric consultation on April 13, 1978.  
His complaints included "messed up" thoughts, inability to 
do anything right, and suicidal ideations.  He had further 
complaints of memory loss and hallucinations which, according 
to the examiner, were not clinically supported.  It was noted 
that he was under stress while rebutting the decision that he 
was fit for duty.  His mental status examination was 
significant only for angry mood with impulsive and immature 
judgment.  He was given an impression of immature personality 
with manipulative features.  Thereafter, he received 
continued treatment for his chondromalacia patellae.  He was 
discharged in September 1978 with a "NORMAL" psychiatric 
evaluation given on his separation examination.

Post-service, the veteran's VA clinical records include an 
October 9, 1984 mental hygiene consultation wherein he 
reported having an in-service psychiatric consultation "when 
having difficulty with joint disease (knees)."  He was being 
treated for alcohol abuse at that time.  On VA examination in 
December 1984, he reiterated a history that his bilateral 
knee injury stemmed from an in-service motorcycle accident 
with worsening thereafter due to climbing, bending and 
running.  An August 1987 VA examination report included his 
history of knee problems since an in-service motorcycle 
accident and "[l]ater on when he was aboard ship, he stated 
that he had a lot of bouncing & jouncing around of one type 
or another and he continued to have pain and discomfort 
aboard ship with cracking and pain."  A VA hospitalization 
report in June 1991 first reflected his complaint of "rather 
vague" flashbacks related to his Navy experience, to include 
an unclear history of possible mild infarct.  His psychiatric 
and psychological examination at that time did not support a 
PTSD diagnosis.

In November 1993, the veteran filed his claim for service 
connection for PTSD.  At this time, he reported an in-service 
stressor as follows:

"In service: Jan 77 to Sept 78 - Weapon team, 
aboard ship transfer weapon and one fall on 
me.  Dec 77 - this is how my leg which is 
service connected [was] injured."

A February 1994 VA joints examination report includes his 
allegation of knee injury following a motorcycle accident in 
"July" of 1977 and re-injury in November "during an arms 
transfer activity."  However, on VA PTSD examination in 
February 1994, he only referred to a knee injury due to a 
motorcycle accident and "[l]ater on as he was recovering 
from this he was back on ship work and had a great deal of 
trouble with healing his knees due to the continual motions 
and rolling of the ship."  At that time, he reported his in-
service stressors as follows:

There were a number of incidents that 
happened.  He was in the service in 1977 and 
1978 while the cold war tensions were still 
at their height.  His ship was deployed into 
the B[l]ack Sea.  Although they were not 
supposed to have nuclear missiles on board, 
apparently they did.  At one point one was 
dropped.  Obviously, this was a rather 
terrifying experience.  The veteran was 
pinned down to some extent beneath the 
missile with several of his shipmates.  
Although one assumes the missile warhead was 
not about to detonate, nobody knew this for 
certainty and consequently anxiety was very 
high.  Apparently there was also a great 
deal of very serious and aggressive "tag" 
which the veteran describes as "tit for 
tat" between his ship and the Russian 
ships.  At one point they ran over a Russian 
submarine and at another point they in turn 
were rammed on the stern by one of the 
Russian ships.  It sounds as if this were 
very serious business.  At the time his ship 
was rammed, he was coming through a hatch 
which fell on him.  This was an extremely 
traumatic experience in that he was pinned 
by the closed hatch with his head caught 
with the wheel that opened the hatch.  He 
was able to extricate himself after several 
minutes, but was quite terrified while this 
was going on.

The veteran also noted an especially traumatic event which 
occurred while transferring from Greece to Italy, but he felt 
unable to discuss the incident for security reasons.  
Following mental status examination, the examiner noted that 
the veteran met the diagnostic criteria for a PTSD diagnosis.  
However, it was noted that pertinent records were not 
available for review and the examiner limited the diagnosis 
to mixed personality disorder.

A VA PTSD mental disorders examination in July 1996 recorded 
the veteran's version of in-service events as follows:

[The veteran] has a couple of episodes that 
occurred while he was on active duty in the 
United States Navy.  The subject served on 
ship board on the guided missile carrier 
Josephus Daniels.  He states two incidents 
that stick out in his memory occurred in 
1977.  One of these the subject was trapped 
in a hatch for quite a number of minutes 
while general alarm was called because of 
the possibility of hostile encounter with a 
Russian ship.  Apparently the Russian ship 
did indeed ram the missile carrier which 
this individual was on board.  The subject 
experienced some head trauma as a result of 
that injury.  On another occasion in high 
seas when missiles were being transferred, 
a missile fell on top of this individual, 
as well as others injuring his legs.

Following mental status examination, the veteran was given a 
diagnosis of PTSD.

VA joints examination that same month included the following 
history provided by the veteran:

[The veteran's] present problem has to do 
with knees that were injured in 1977.  He 
was on a naval ship.  They were on their way 
to the Black Sea, had passed through the 
Dardinels, were rough seas.  They were 
trying to transfer missiles.  Both vessels 
were bouncing rather vigorously.  When the 
one missile came over on the cable as it got 
near him it was prematurely released from 
the harness and fell striking him 
transversely on the upper thighs just about 
the level of the groin, rolling on the knees 
and then onto the deck.  He was unconscious 
questionably for 20 to 30 seconds.  He had 
marked pain and swelling of the knees.  He 
was unable to perform his routine duties.  
He was kept at sick bay an[d] there was no 
means of transferring him to a medical 
facility until they exited from the Black 
Sea and came back to home port.  

A March 1999 VA neuropsychiatric examination included the 
veteran's following report of in-service events:

[The veteran] stated he was discharged due 
to injuries he sustained while onboard ship.  
He reported he was knocked down and 
sustained multiple injuries when a missile, 
which was being transferred to another ship 
came loose and landed on him.  The second 
injury he sustained occurred when his ship 
was struck by a Russian ship and a hatch hit 
him on his head.  Primarily as a result of 
his leg and knee injuries sustained in the 
munitions transfer, [the veteran] reported 
he was discharged from the Navy.  When he 
began to report the incidents onboard the 
ship in which he was injured, he began to 
cry.  He indicated he has nightmares and 
difficulty sleeping.  He stated he was a 
serious memory problem and needs to keep 
careful notes so as to aid his memory.  [The 
veteran] reported he struck his head on the 
deck when he was hit by the munition, and 
struck his head on the hatch when his ship 
was rammed by the Russian vessel.

In September 1999, the veteran submitted to the RO a 
statement regarding the circumstances and details of his 
claimed in service stressors.  In pertinent part, he reported 
his stressors as follows:

Two to three weeks later we left port for 
the Mediterranean Sea.  While in the 
Atlantic we had N.A.T.O. Operations, after 
completion of N.A.T.O. orders, we received 
and [sic] efficiency "E" with 2 stripes. 

After the transfer of ships battle groups, 
the sixth fleet headed to home port and our 
battle group stopped (took liberty) at 
Rohda, Spain.  While in the Mediterranian 
[sic] at that time, we did a bert-rep, 
(supply acquisition ship to ship).  Five 
inch shells were loaded onboard at this 
time, they were delivered by helicopter.  
After deck, while passing, munitions in a 
brigade, a sailor (A.S.W. 2nd Class Sonar 
Macormick) dropped a single 5' shell onto my 
injured left foot.  I was treated at Sick 
Bay, no incident reported.

We ported to Palermo, Sicily, stayed for 5 
days, headed in a[n] easterly direction, 
through the Meditarranian [sic] toward 
Greece.  Late or Early morning (0200 hrs.), 
we organized for refueling and a ship to 
ship transfer of two undetermined missiles.  
The weather conditions were severe 
consisting of wind, rain, 23 to 26 ft. 
swells, causing difficulty in safe handling 
of the missiles during transfer.  First 
missile transfer went well, second missile 
got loose on the deck, falling on my legs.  
The missile rolled up onto me, front and 
back, causing me to fall over backwards 
slamming the back of my head violently to 
the deck of the ship.  After the operation 
was completed, I was escorted to sick bay, 
the chief corpsman told me my knees were 
swollen badly and bruised.  He instructed me 
to use ice and towels to relieve swelling 
and pain medication.  The corpsman stated 
that I could not be transferred off the ship 
to the carrier for medical treatment (U.S.S. 
Carrier America).  At that moment, I was 
notified that U.S.S. Josephus Daniels was 
heading to the Black Sea for Recon, 
intelligence gathering and a show of force 
to the Soviets (called Desert Star).  This 
was to last approximately two to three 
weeks, nothing was to leave the ship until 
the mission was completed.  During this 
time, we went over a Soviet Sub, no hostile 
contact was made.  We were then his, aft, 
star board by a Soviet Frigate, received 
nominal damage (corner of the aft wheel 
house was taken out, exposing two decks).  I 
was pinned in between the hatch and ladder 
(left shoulder and head).  During that time, 
collision alarm sounded, lightening up the 
ship!  This incident has caused severe 
emotional and physical trauma.  Five days 
later, in the week, we were doing tag 
maneuvers with Soviet ships (2 or 3).  The 
Soviets on 2 occasions during these 
maneuvers tried to shepard us away from 
these carrier and battle group, then they 
fired a missile (drone) across the bow of 
our ship, as a warning to leave.  We 
attempted to retrieve the drone-missile as a 
trophy of the hospitality shown us by the 
Soviets.  A Soviet Surveillance ship then 
came in quickly to steal the drone-missle, 
at the same time sending a cruiser, and 
firing 50 cal. automatic fire.  This was 
done to distract and move us away from the 
immediate drone area.  Two days later, we 
were followed by two Soviet trollers, at 
that time sonar was passive.  Using a top 
secret classified system (passive sonar 
identification to I.D., subs, and the 
trollers, including any other ships in the 
area.  The captain told us to go active, we 
pinged a Soviet troller, directly in 
parallel, next to us, two times.  This 
chased the trollers away.  When our 21/2 weeks 
were complete, we headed to the Straits, 
back to the Meditarranian [sic] Sea.  I was 
in sick-bay with the Chief Corpsman, when I 
was ordered to the bridge.  I was then asked 
by the Captain if we pinged a troller, my 
answer was that I did not recollect any 
knowledge of the action.  Our Embassy to the 
Soviet Union was sent to verify damages 
received by the Soviet Troller, as an 
apparent result o[f] our close sonar contact 
(alleged contact).  We then went for repairs 
of our ship to Scaramonga, ship yards, 
Greece.  The ship received repairs to the 
starboard aft (collision damage).

The veteran then proceeded to recall his subsequent medical 
treatment for knee disabilities after being released from the 
USS JOSEPHUS DANIEL.  He alleged that the Navy unsuccessfully 
attempted to catch him in a drug sting, and that his medical 
records were fraudulently altered to find him fit for duty.  
He also alleged that medical records were missing from 
Portsmouth Naval Hospital, Cappochina Naval Air Base, 
Frankfurt Air Base and Edward's Air Base.

Medical records associated with the veteran's application for 
SSA disability benefits include an April 1999 clinical 
psychological disability evaluation wherein it was noted that 
"it was quite possible that there is some degree of 
fabrication here as he is quite aware that his symptoms have 
bearing in terms of his application, and he shows some degree 
of deliberation on occasion which may be interpreted as a 
possible degree of reluctance to respond to his optimal 
level."  A March 5, 2000 clinical psychological disability 
evaluation included the veteran's report of the following in-
service event:

[The veteran] went on to say that he gets 
flashbacks about being on board a ship in 
the Mediterranean, while with the Seventh 
Fleet in 1977.  That ship was hit by enemy 
fire, and while he was getting ready to 
resubmerge in water, he got caught in a 
hatch, which would have taken him down 
below in the submarine.

In August 2001, USACRUR provided to the RO its research into 
the veteran's alleged in-service stressors.  In pertinent 
part, the report states as follows:

We have enclosed copies of the 1977 command 
history, submitted by the USS JOSEPHUS 
DANIELS (CG-27), [the veteran's] unit of 
assignment.  The histories reveal the 
ship's locations, missions, operations and 
significant activities during the reporting 
period.  The histories further reveal that 
the ship was part of a missile exercise.  
One of the terrier missiles fired by the 
USS JOSEPHUS DANIELS resulted in a missile 
failure.  The veteran is claiming that in 
November or December of 1977 he was pinned 
in the hatch when a soviet frigate rammed 
the ship.  The command history does not 
confirm the incident, but verifies that the 
ship was in the Black Sea in November 1977, 
that the ship was trained for anti-
submarine warfare and anti-air warfare, and 
that all three gun mounts were fired at 
that time.  The USS JOSEPHUS DANIELS 
successfully fired and intercepted a target 
drone with one of her terrier missiles.

We have also enclosed the October 13 and 
November 10, 1977 deck logs submitted by 
the USS JOSEPHUS DANIELS.  The veteran 
stated that in October or November a 
missile fell on him injuring his head and 
knees.  Although the deck logs are brief 
and do not document this exact incident, 
they document that the ship was in the 
Mediterranean and Black seas at the time 
and that the USS JOSEPHUS DANIELS was 
firing missiles.  On October 13, the ship 
crew received a call that there were 20 
minutes to evacuate the ship before a bomb 
goes off.

Deck logs from the USS JOSEPHUS DANIELS for the period from 
October 1, 1977 to October 31, 1977, which recorded "ALL 
EVENTS OF THE DAY," include the following notation:

"RECEIVED CALL FROM ONBOARD STATING THERE WERE 
20 MINUTES TO EVACUATE THE SHIP BEFORE THE BOMB 
GOES OFF SOUNDING AND SECURITY REPORTED 
CONDITIONS NORMAL."

Deck logs from the USS JOSEPHUS DANIELS for the period from 
November 1, 1977 to November 31, 1977 note "FIRED 1 TERRIER 
MISSLE (STANDARD)."

The Command History of the USS JOSEPHUS DANIELS for 1977 
included the following pertinent recordation of events:

Naval Weapons Station Yorktown, Virginia was 
JOSPEHUS DANIELS' next stop on 20 June.  The 
ship received a full load of missiles, 
torpedoes, and gun ammunition in preparation 
for the forthcoming Mediterranean deployment 
...

JOSEPHUS DANIELS returned to Norfolk on 29 
August and remained there, except for a two 
day underway period on the 19th and 20th of 
September, until departing for the 
Mediterranean on 27 September.  On 13 
September the ship's small boats 
participated in Commander Carrier Group 
EIGHT's small boat review.  JOSEPHUS 
DANIELS' motor whale boat took a 1st and the 
captain's gig was awarded a 2nd in the 
competition.  Another open ocean missile 
exercise was scheduled for 28 and 29 
September, prior to the start of the 
Atlantic transit, but due to a continuously 
foul range, JOSEPHUS DANIELS was unable to 
fire.  A change of operational commander 
(CHOP) took place when JOSEPHUS DANIELS 
arrived in Rota, Spain on 9 October.  
Operational control was shifted to Commander 
Sixth Fleet and JOSEPHUS DANIELS became part 
of Task Group 60.2 commanded by RADM. C. C. 
SMITH, CTG 60.2, Commander Carrier Group 
EIGHT.

From 15 to 23 October JOSEPHUS DANIELS 
operated with Task Group 60.2 and conducted 
various internship drills.  ASW operations 
were conducted on 21 October.  These high 
tempo operations at the onset of the 
Mediterranean Cruise added JOSEPHUS DANIELS 
in adapting to Sixth Fleet operations.

JOSEPHUS DANIELS visited Naples, Italy from 
24 to 27 October.  Operations in the 
Tyrrhenian Sea from 28 October to 2 November 
gave the ship an opportunity to test Outlaw 
Shark Communications and to continue Classic 
Outboard deployment objectives.  She 
returned to Naples on 2 November and 
remained there until the morning of 7 
November.  During this inport period a 
Safety Stand Down was conducted.

Souda Bay, Crete was the site of JOSEPHUS 
DANIELS' next missile exercise.  Commanding 
Officer, USS JOSEPHUS DANIELS was Officer in 
Charge of the Exercise (OCE) for this firing 
opportunity held at the NAMFI (NATO Allied 
Missile Firing Installation) Range at Souda 
Bay.  The one terrier missile fired by 
JOSEPHUS DANIELS resulted in a missile 
failure.  The exercise was held on 10 and 11 
November.  The ship anchored each evening 
after completing daily range exercises.

JOSEPHUS DANIELS was underway for the Black 
Sea on 13 November for Operation Silver Fox.  
She transited the Dardanelles and Bosporus 
on 15 November.  The return transit was made 
on 21 November, after completing the mission 
of showing the American flag and exercising 
our right to traverse the straits as set 
forth in the Montreaux Convention of 1921.

The month of November is the time for the 
announcement of the Type Commander's awards 
for excellence, "E's," in various ship 
mission areas.  JOSEPHUS DANIELS 
distinguished herself by being the only ship 
in the Atlantic Fleet to receive eight of 
the nine departmental awards for which 
cruisers are eligible.  JOSEPHUS DANIELS was 
recognized in the following areas:  Anti-
Submarine Warfare, Electronic Warfare, 
Surface to Air Missiles Systems, 
Communications, Engineering, Damage Control, 
Operations (third consecutive award) and 
Supply (sixth consecutive award).

Thanksgiving Day saw JOSEPHUS DANIELS moor 
in Palermo, Sicily.  Palermo was a working 
port.  Thirty-seven Norfolk Naval Shipyard 
representatives arrived to conduct pre-
overhaul tests and inspections.  These tests 
and inspections formed the basis for 
JOSEPHUS DANIELS' shipyard overhaul work 
package that is to begin when she enters 
Norfolk Shipyard in August, 78.

This was not the only type of work that 
JOSEPHUS DANIELS was involved in while 
inport Palermo.  Thirty-three crew members 
volunteered to do handyman work at a local 
vocational school for orphaned and 
underprivileged children.  Forty-three of 
these children toured the ship on 30 
November.

JOSEPHUS DANIELS was underway from Palermo 
on 5 December and joined other units from TG 
60.2.  The ship exercised at anti-submarine 
warfare and anti-air warfare.  All three gun 
mounts were fired.  CAPT J. RAPKIN, 
COMDESRON 26, embarked on 5 December to act 
as OCE for the missile exercise conducted at 
NAMFI, 8-9 December.  JOSEPHUS DANIELS 
successfully fired and intercepted a target 
drone with one of her Terrier Missiles.  The 
close proximity of Soudha Bay, Crete, 
provided an opportunity for the ship to 
anchor each evening after the days firings.

Underway again on the morning of 11 
December, JOSEPHUS DANIELS completed a 
logistics replenishment prior to setting 
course for Athens (Scaramunga), Greece for a 
much needed maintenance availability period.  
She arrived there on 14 December, remaining 
until 9 January 1978, completing much 
necessary repair work.

As demonstrated above, the Board has extensively reviewed and 
cited the stressor information provided by the veteran over 
the years.  By statement to a medical examiner in April 1999, 
he reported being aboard a ship that was "hit by enemy 
fire."  He eluded to being on deck of a submarine at the 
time of incident as he alleged that he was caught in a hatch 
while the ship tried to submerge.  In September 1999, he 
reported this incident as involving a distraction technique 
employed by the Soviets, but he referred to being aboard the 
USS JOSEPHUS DANIELS and gave no indication his ship was 
actually hit.  An incident of coming under hostile fire could 
potentially be viewed as a combat related stressor.  See 
VAOPCGPREC 12-99 (Oct. 18, 1999)(published at 65 Fed. Reg. 
6257(2000)) (ordinary meaning of the phrase "engaged in 
combat with the enemy" requires that the veteran have taken 
part in a fight or encounter with a military foe or hostile 
unit or instrumentality).  He apparently claims this incident 
was part of an exercise named Operation "Desert Star."

The veteran also alleges his participation in cold war 
activities involving incidents of 'aggressive "tag"' with 
Russian ships during Operation Desert Star.  Among these 
incidents, he alleges that the USS JOSEPHUS DANIELS was 
intentionally rammed by a Soviet frigate resulting in 
physical damage to the ship.  This incident may also be 
viewed as coming within the definition of "engaged in combat 
with the enemy" through an encounter with a hostile 
instrumentality.  In July 1996, he reported that a general 
alarm was sounded due to the possibility of a hostile 
encounter, that a Russian frigate rammed the USS JOSPEHUS 
DANIELS and that he experienced some head trauma as a result 
of being "trapped" in a hatch.  In March 1999, he told a VA 
examiner that he incurred a head injury resulting from the 
hatch hitting him on his head.  In his September 1999 
statement, the veteran described being "pinned" between the 
hatch and ladder with his left shoulder and head, and that 
that the USS JOSEPHUS DANIELS received "nominal" damage 
with the corner of the aft wheel house being taken out and 
"exposing two decks."  He again asserted that a collision 
alarm had been sounded.  He further reported that "collision 
damage" was repaired at the shipyards in Scaramonga, Greece.

The veteran did not serve during a period of war as defined 
by Congress, and his DD 214 does not record any awards 
indicative of combat experience.  The command history 
verifies that the USS JOSEPHUS DANIELS was in the Black Sea 
from November 13 to November 21 as part of Operation Silver 
Fox that involved "the mission of showing the American flag 
and exercising [the] right to traverse the straits."  The 
claimed incidents of coming under enemy fire, that a 
collision alarm was sounded and/or that the USS JOSEPHUS 
DANIELS was damaged by an intentional ramming by a hostile 
ship are not documented in either the Deck Logs or the 
Command History of the USS JOSEPHUS DANIELS.  The first port 
call after these alleged incidents only involved tests and 
inspections for overhaul work to be performed upon stateside 
return, and the port call at Scaramunga, Greece several weeks 
later was for much needed "maintenance" and "repair work" 
with no mention of "collision damage" repair.  His service 
medical records do not corroborate his claim of head trauma 
and/or knee injury as a result of the ramming incident.  As 
such, the Board finds that there is a complete absence of 
service department evidence or "other supportive evidence" 
that establishes the veteran's exposure to combat.  

The veteran primarily alleges that his non-combat stressor 
involved a knee and head injury incurred "during an arms 
transfer activity" in approximately November or December 
1977.  In November 1993, he claimed that this accident was 
responsible for his service connected bilateral knee 
disability.  In February 1994, he reported to a VA examiner 
that the missile involved was a nuclear warhead, that he was 
pinned down beneath the missile, and that he was in great 
fear of a potential detonation.  In July 1996, he told a VA 
examiner that missile incident might have rendered him 
unconscious for 20 to 30 seconds, and that he received sick 
bay treatment for marked pain and swelling of the knees.  In 
March 1999, he reported having sustained "multiple 
injuries" during this incident, to include a head injury.  
In September 1999, he reported that this incident caused a 
head injury as well as badly swollen and bruised knees.

Neither the Deck Logs nor the Command History of the USS 
JOSEPHUS DANIELS corroborate the veteran's claimed "arms 
transfer" incident and injury.  There is one reference to a 
bomb scare on October 13, 1977, but this event occurred while 
in the vicinity of Rota, Spain and at a time period prior to 
the "arms transfer" incident claimed by the veteran.  
Furthermore, his service medical records do not corroborate 
his claimed version of head and knee injuries.  Service 
medical records reflect his history of knee trauma in August 
1977 as a result of a motorcycle accident.  He was given a 
diagnosis of chondromalacia patellae, manifested by internal 
patellar pain, aboard the USS JOSEPHUS DANIELS in September 
1977.  His subsequent treatment records, to include 
consultations aboard the USS JOSEPHUS DANIELS in November and 
December 1977 and a February 1978 Medical Board Report while 
stateside, only record a history of sports related injury in 
July 1977, blunt trauma to the knees and motorcycle accident 
in August 1977, and increased pain thereafter due to 
activities such as climbing, running and kneeling.  The 
clinical records from the USS JOSEPHUS DANIELS reveal some 
swelling, but do not reference knee bruising or any type of 
head injury.  The history provided by the veteran in service 
is consistent with his initial report of history given to VA 
examiners after his separation from service in December 1984 
and September 1987.  In those consultations, he attributed 
his knee injuries to the motorcycle accident in August 1987 
with a worsening of symptoms due to "a lot of bouncing & 
jouncing around of one type or another" while aboard ship.  
In February 1994, he also reported that his knee difficulties 
following his motorcycle accident was "due to the continual 
motions and rolling of the ship."

The factual determination as to whether the veteran was 
exposed to his claimed stressors rises and falls upon the 
credibility of his assertions.  Upon review of the entire 
evidentiary record, the Board finds that there is no 
credibility to the veteran's assertions that he was exposed 
to his claimed in-service stressors.  The Board finds it 
highly improbable that events such as receiving enemy fire 
and incurring damage exposing two decks, through an 
intentional collision by a foreign ship, would not be 
documented in the Deck Logs and/or the Command History of the 
USS JOSEPHUS DANIELS.  The veteran himself has given 
contradictory information regarding whether he was on deck of 
a submarine or aboard the USS JOSEPHUS DANIELS at that time 
of arms fire incident as well as contradictory evidence that 
enemy fire hit whatever ship he claims to have been aboard.  
A thorough review of potentially corroborating evidence by 
service medical records does not even remotely support the 
veteran's allegations of incurring two separate head injuries 
and a left foot injury while aboard the USS JOSEPHUS DANIELS.  
His more recent recollections of incurring his knee injury as 
a result of an arms transfer activity conflict with the 
report of history he gave in service and shortly thereafter 
wherein he attributed increased symptoms aboard the USS 
JOSEPHUS DANIELS to activities such as climbing and bending, 
and the "bouncing & jouncing" of the ship.  There are also 
two medical statements, one in service and one in 1999, which 
cast doubt as to the veracity of his statements in general 
due to possible "manipulative" conduct and/or fabrication.

The Board finds, by a preponderance of the evidence, the 
veteran was not engaged in combat during his peacetime 
service, and that his allegations of exposure to combat and 
non-combat stressors are not credible.  In so holding, the 
Board specifically finds that the preponderance of the 
evidence weighs against a finding that the veteran ever 
engaged in combat with the enemy so as to allow the 
application of the provisions of 38 U.S.C.A. § 1154(b) and 
38 C.F.R. §3.304(f).  There is also no "[c]redible 
supporting evidence" for his claimed non-combat stressors 
either by way of service records or other sources, to include 
independent evidence such as his Deck Logs, Command History 
and service medical records which would imply his personal 
exposure to events.  See Suozzi, 10 Vet. App. 307 (1997).  In 
the absence of a credible, verified stressor, the Board also 
finds that the veteran's PTSD is not shown to have its 
origins in his military service.  There is no doubt of 
material fact to be resolved in his favor.  38 U.S.C.A. 
§ 5107(b) (West 2002).

ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



